Exhibit 10.5.4

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

 

This Fourth AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of December 22, 2015, by and among PUBLIC STORAGE, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), each of the Lenders party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent (the “Agent”).

WHEREAS, the Borrower, the Lenders, the Agent and certain other parties have
entered into that certain Amended and Restated Credit Agreement dated as of
March 21, 2012,  as amended by that certain Letter Agreement dated as of April
12, 2012,  that certain Second Amendment to Amended and Restated Credit
Agreement dated as of July 17, 2013 and that certain Third Amendment to Amended
and Restated Credit Agreement dated as of March 31, 2015, each among the
Borrower, the Agent and the Lenders party thereto (as so amended and in effect
immediately prior to the effectiveness of this Amendment, the “Credit
Agreement”); and 

WHEREAS, the Borrower, the Lenders and the Agent desire to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1.    Specific Amendments to Credit Agreement.  Upon the effectiveness
of this Amendment, the parties hereto agree that the Credit Agreement is amended
as follows:

(a)The Credit Agreement is amended by restating the table appearing in the
definition of “Applicable Margin” in Section 1.1. in its entirety to read as
follows:

 

 

Level

Ratio of Total Indebtedness to Gross Asset Value

Applicable Margin for LIBOR Loans

Applicable Margin for Base Rate Loans

1

Less than or equal to 0.10 to 1.00

0.850%

0.850%

2

Greater than 0.10 to 1.00 but less than or equal to 0.20 to 1.00

0.875%

0.875%

3

Greater than 0.20 to 1.00 but less than or equal to 0.25 to 1.00

0.950%

0.950%

4

Greater than 0.25 to 1.00 but less than or equal to 0.35 to 1.00

1.050%

1.050%

5

Greater than 0.35 to 1.00 but less than or equal to 0.45 to 1.00

1.250%

1.250%

6

Greater than 0.45 to 1.00

1.450%

1.450%

 





--------------------------------------------------------------------------------

 

(b)The Credit Agreement is amended by adding the following definitions to
Section 1.1. in their appropriate alphabetical order location:

“PS Business Park Group” means PS Business Parks, Inc., a California
corporation, PS Business Parks L.P., a California limited partnership and any
Subsidiary of PS Business Parks, Inc. or PS Business Parks L.P.

“Shurgard Group” means Shurgard Europe, Shurgard German Holdings LLC, a Delaware
limited liability company and any Subsidiary of Shurgard Europe or Shurgard
German Holdings LLC.

(c)The Credit Agreement is amended by restating the definition of “Subsidiary”
in Section 1.1. in its entirety to read as follows:

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the Board of Trustees or other persons performing similar
functions of such corporation, partnership, limited liability company or other
entity (without regard to the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.  Notwithstanding the foregoing, no member of the Shurgard Group or
the PS Business Park Group shall at any time constitute or be considered to be a
Subsidiary of the Borrower for any purpose of this Agreement so long as (a) any
class of Equity Interests of the applicable holding company of the Shurgard
Group or the PS Business Park Group, as applicable, is publicly traded and
(b) such holding company is not a Wholly Owned Subsidiary of the Borrower.

(d)The Credit Agreement is amended by restating clauses (i) and (iii) of
Section 11.1.(d) in their entirety to read as follows:

(i)The Borrower or any Subsidiary shall fail to pay when due and payable the
principal of, or interest on, any Recourse Indebtedness (other than the Loans)
having an aggregate outstanding principal amount of $150,000,000 or more
(“Material Indebtedness”) and such failure shall continue beyond any applicable
cure periods; or

(iii)Any other event shall have occurred and be continuing (including the
expiration of any applicable cure periods) which permits any holder or holders
of any Recourse Indebtedness (other than the Loans) having an aggregate
outstanding principal amount of $150,000,000 or more (“Other Material
Indebtedness”), any trustee or agent acting on behalf of such holder or holders
or any other Person, to accelerate the maturity of Other Material Indebtedness
or require any Other Material Indebtedness to be prepaid or repurchased prior to
its stated maturity.

Section 2.    Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Agent of a counterpart of this Amendment duly executed
by the Borrower, the Agent and Lenders constituting the Requisite Lenders.

Section 3.    Representations.  The Borrower represents and warrants to the
Agent and the Lenders that:





2

 

--------------------------------------------------------------------------------

 

(a)Authorization; Execution; Binding Effect.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment, and to perform this Amendment and the Credit Agreement
as amended by this Amendment in accordance with their respective terms and to
consummate the transactions contemplated hereby and thereby.  This Amendment has
been duly executed and delivered by the duly authorized officers of the Borrower
and each of this Amendment and the Credit Agreement as amended by this Amendment
is a legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally (whether in a proceeding in law or in
equity).

(b)Compliance of Agreement, Etc. with Laws.  The execution and delivery of this
Amendment, and the performance of this Amendment and the Credit Agreement as
amended by this Amendment in accordance with their respective terms, do not and
will not, by the passage of time, the giving of notice, or both:  (i) require
any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to any Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the Borrower’s declaration of trust or
bylaws, or any indenture, agreement or other instrument to which the Borrower is
a party or by which it or any of its properties is bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower.

(c)No Default.  No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 4.    Reaffirmation of Representations.  The Borrower hereby certifies
to the Agent and the Lenders that, as of the date hereof and after giving effect
to this Amendment, all representations and warranties made by the Borrower to
the Agent and the Lenders in the Credit Agreement and the other Loan Documents
to which it is a party are true and correct in all material respects on and as
of the date hereof with the same force and effect as if such representations and
warranties were made on and as of the date hereof, except to the extent such
representations and warranties expressly related solely to an earlier day (in
which case such representations and warranties were true and correct in all
material respects on and as of such earlier date).

Section 5.    Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.    This Amendment is a Loan Document.

Section 6.    Costs and Expenses.  Each of the Borrower and the Agent shall bear
its own out-of-pocket costs and expenses (including attorneys’ fees) incurred in
connection with the preparation, negotiation and execution of this Amendment.

Section 7.    Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 8.    GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 





3

 

--------------------------------------------------------------------------------

 

Section 9.    Effect; Ratification.  Except as expressly herein amended, the
terms and conditions of the Credit Agreement remain in full force and
effect.  The amendments contained herein shall be deemed to have prospective
application only.    The Credit Agreement is hereby ratified and confirmed in
all respects.  Nothing in this Amendment shall limit, impair or constitute a
waiver of the rights, powers or remedies available to the Agent or the Lenders
under the Credit Agreement or any other Loan Document. 

Section 10.    Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 11.    Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

[Signatures commence on next page]

 

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.

 

 

 

PUBLIC STORAGE

 

 

 

 

By:

/s/ John Reyes

 

Name: John Reyes

 

Title: Chief Financial Officer

 

 

 

 

 

[Signatures Continued on Next Page]





 

--------------------------------------------------------------------------------

 

[Signature Page to Fourth Amendment to Amended and Restated

Credit Agreement for Public Storage]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Agent, as Swingline Lender and as a Lender

 

 

 

 

By:

/s/ Dale Northrup

 

Name: Dale Northrup

 

Title: Senior Vice President

 

 

 

 

 

[Signatures Continued on Next Page]





 

--------------------------------------------------------------------------------

 

[Signature Page to Fourth Amendment to Amended and Restated

Credit Agreement for Public Storage]

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Helen Chan

 

Name: Helen Chan

 

Title: Vice President

 

 

 

 

[Signatures Continued on Next Page]





 

--------------------------------------------------------------------------------

 

[Signature Page to Fourth Amendment to Amended and Restated

Credit Agreement for Public Storage]

 

 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/ John Rowland

 

Name: John Rowland

 

Title: Vice President

 

 

 

 

 

[Signatures Continued on Next Page]

 





 

--------------------------------------------------------------------------------

 

[Signature Page to Fourth Amendment to Amended and Restated

Credit Agreement for Public Storage]

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

By:

/s/ Emanuel Ma

 

Name: Emanuel Ma

 

Title: Authorized Signatory

 

 

 

 

 [Signatures Continued on Next Page]





 

--------------------------------------------------------------------------------

 

[Signature Page to Fourth Amendment to Amended and Restated

Credit Agreement for Public Storage]

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

By:

/s/ Darlene Arias

 

Name: Darlene Arias

 

Title: Director

 

 

 

 

By:

/s/ Craig Pearson

 

Name: Craig Pearson

 

Title: Associate Director

 

 

 



 

--------------------------------------------------------------------------------